DETAILED ACTION
This is the third Office Action regarding application number 16/853,437, filed on 04/20/2020, which is a continuation of application number 15/283,137, filed on 09/30/2016.
This action is in response to the Applicant’s Response received 02/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 02/16/2022 has been entered.
 
Status of Claims
Claims 1-16 are currently pending.
Claims 17-20 are cancelled.
Claims 1 and 9 are amended.
Claims 1-16 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 01/18/2022 have been carefully considered but they are not found persuasive. As explained below, the examiner determines that the second doped region is not in the substrate, but is arranged over (and above) the back surface of the substrate. The applicant provides no persuasive remarks to show that MOLESA teaches the second doped region is in the substrate, other than a simple conclusion. To the contrary, MOLESA teaches that the doped regions are formed within a layer that is arranged over and above the back surface of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over MOLESA (US 2014/0174515 A1) in view of RIM (US 2015/0179838 A1).
Regarding claim 1, MOLESA teaches a solar cell comprising: 
a substrate (monocrystalline silicon substrate 201) having a light-receiving surface and a back surface, wherein the substrate comprises a first portion and a second portion at the back surface of the substrate; 
a first doped region of a first conductivity type (P-type diffusion regions 204), wherein the first doped region is formed in the first portion of the substrate; 
a first thin dielectric layer (dielectric layer 208) disposed over the back surface of the substrate, wherein a first portion of the first thin dielectric layer is disposed over the first doped region of the first conductivity type, and wherein a second portion of the first thin dielectric layer is disposed on the second portion of the substrate (part of layer 208 is over the first P-doped region and a second portion is over the other N-doped regions, Fig. 8); 
a dopant region disposed above the first doped region (P-type dopant source layer 202); 
a second doped region (N-type diffusion regions 205) of a second conductivity type in the first semiconductor layer, wherein the second doped region is disposed over the second portion of the substrate (Fig. 8), and wherein the second doped region is not in the substrate (see illustration of Fig. 5 showing that the doped regions are formed within a separate and discrete layer 202 formed above and over the back surface of the substrate 201); 
a first conductive contact (metal contacts 211) disposed over the first doped region; and 
a second conductive contact (metal contacts 210) disposed over the second doped region.

    PNG
    media_image1.png
    307
    571
    media_image1.png
    Greyscale

MOLESA does not disclose expressly a first semiconductor layer portion disposed over the first thin dielectric layer, wherein a first portion of the first semiconductor layer is disposed over the first doped region, or that the second doped region is formed over the second portion of the back surface of the substrate and over the second portion of the first thin dielectric layer.
RIM teaches a useful method of fabricating a back contact solar cell having a first semiconductor layer portion disposed over the first thin dielectric layer (first silicon region 510 over first thin dielectric layer 504, Fig. 5F), wherein a first portion of the first semiconductor layer is disposed over the first doped region (first silicon region 510 is disposed over a region of first doping type within the substrate 502 immediately beneath, Fig. 5F), or that the second doped region is formed over the second portion of the back surface of the substrate and the second portion of the first thin dielectric layer (Fig. 5F illustrates second silicon regions 524 disposed over dielectric layer 512/522).

    PNG
    media_image2.png
    354
    559
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MOLESA and arrange the layers to form a first semiconductor layer portion disposed over the first thin dielectric layer, wherein a first portion of the first semiconductor layer is disposed over the first doped region, the second doped region is formed over the second portion of the back surface of the substrate and over the second portion of the first thin dielectric layer as taught by RIM because this solar cell architecture simplifies the fabrication process and provides a lower breakdown voltage and power losses compared to other architectures (RIM, para. 22).

Regarding claim 2, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, wherein the substrate comprises a monocrystalline silicon substrate (MOLESA, monocrystalline silicon substrate 201).

Regarding claim 3, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, wherein the first conductivity type is P-type and the second conductivity type is N-type (para. 32 describes these dopant types).

Regarding claim 4, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, wherein the first thin dielectric layer comprises a tunnel oxide (thin dielectric layers made of oxides provide tunneling function, RIM, para. 17).

Regarding claim 5, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, further comprising a contact opening disposed between the first doped region and the first conductive contact, wherein the contact opening allows for an electrical connection between the first doped region and the first conductive contact (RIM, Fig. 8 illustrates the contact opening that allows for conductive contact using the metal contacts).

Regarding claim 6, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, wherein the first semiconductor layer comprises polysilicon (RIM, para. 39 describes that the silicon material of the diffusion regions may be of polycrystalline silicon, i.e., “polysilicon”).

Regarding claim 7, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 1, further comprising a second semiconductor layer disposed on the light-receiving surface (RIM, paras. 39 and 45 describe the addition of a second semiconductor on a light-receiving surface of polysilicon, and these layers are known to prevent carrier recombination near the front side and reducing the effect of electrical shading).

Regarding claim 8, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 7, wherein the second semiconductor layer comprises polysilicon (MOLESA, para. 39 describes that the silicon material of the diffusion regions may be of polycrystalline silicon, i.e., “polysilicon”).

Regarding claim 9, MOLESA teaches a solar cell comprising: 
a substrate (monocrystalline silicon substrate 201) having a light-receiving surface and a back surface, wherein the substrate comprises a first portion and a second portion at the back surface of the substrate; 
a first doped region of a first conductivity type (P-type diffusion regions 204), wherein the first doped region is in the first portion of the substrate; 
a first thin dielectric layer (dielectric layer 208) disposed over the back surface of the substrate, wherein a first portion of the first thin dielectric layer is disposed over the first doped region of the first conductivity type, and wherein a second portion of the first thin dielectric layer is disposed on the second portion of the substrate (part of layer 208 is over the first P-doped region and a second portion is over the other N-doped regions, Fig. 8);
a dopant region disposed above the first doped region (P-type dopant source layer 202);
a second doped region (N-type diffusion regions 205) of a second conductivity type in the first semiconductor layer, wherein the second doped region is disposed over the second portion of the substrate (Fig. 8) and wherein the second doped region is not in the substrate (see illustration of Fig. 5 showing that the doped regions are formed within a separate and discrete layer 202 formed above and over the back surface of the substrate 201); 
a first conductive contact (metal contacts 211) disposed over the first doped region; and 
a second conductive contact (metal contacts 210) disposed over the second doped region.

    PNG
    media_image1.png
    307
    571
    media_image1.png
    Greyscale

MOLESA does not disclose expressly a first semiconductor layer portion disposed over the first thin dielectric layer, wherein a first portion of the first semiconductor layer is disposed over the first doped region, or that the second doped region is formed over the second portion of the back surface of the substrate and over the second portion of the first thin dielectric layer.
RIM teaches a useful method of fabricating a back contact solar cell having a first semiconductor layer portion disposed over the first thin dielectric layer (first silicon region 510 over first thin dielectric layer 504, Fig. 5F), wherein a first portion of the first semiconductor layer is disposed over the first doped region (first silicon region 510 is disposed over a region of first doping type within the substrate 502 immediately beneath, Fig. 5F), or that the second doped region is formed over the second portion of the back surface of the substrate and the second portion of the first thin dielectric layer (Fig. 5F illustrates second silicon regions 524 disposed over dielectric layer 512/522; the first portion 510 is separate from the second portion 524).

    PNG
    media_image2.png
    354
    559
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MOLESA and arrange the layers to form a first semiconductor layer portion disposed over the first thin dielectric layer, wherein a first portion of the first semiconductor layer is disposed over the first doped region, the second doped region is formed over the second portion of the back surface of the substrate and over the second portion of the first thin dielectric layer, where the first and second portions of the first semiconductor layer are separate, as taught by RIM because this solar cell architecture simplifies the fabrication process and provides a lower breakdown voltage and power losses compared to other architectures (RIM, para. 22).

Regarding claim 10, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, wherein the substrate comprises a monocrystalline silicon substrate (MOLESA, monocrystalline silicon substrate 201).

Regarding claim 11, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, wherein the first conductivity type is P-type and the second conductivity type is N-type (para. 32 describes these dopant types).

Regarding claim 12, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, wherein the first thin dielectric layer comprises a tunnel oxide (thin dielectric layers made of oxides provide tunneling function, RIM, para. 17).

Regarding claim 13, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, further comprising a contact opening disposed between the first doped region and the first conductive contact, wherein the contact opening allows for an electrical connection between the first doped region and the first conductive contact (RIM, Fig. 8 illustrates the contact opening that allows for conductive contact using the metal contacts).

Regarding claim 14, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, wherein the first semiconductor layer comprises polysilicon (RIM, para. 39 describes that the silicon material of the diffusion regions may be of polycrystalline silicon, i.e., “polysilicon”).

Regarding claim 15, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 9, further comprising a second semiconductor layer disposed on the light-receiving surface (RIM, paras. 39 and 45 describe the addition of a second semiconductor on a light-receiving surface of polysilicon, and these layers are known to prevent carrier recombination near the front side and reducing the effect of electrical shading).

Regarding claim 16, the combination of MOLESA and RIM teaches or would have suggested the solar cell of claim 15, wherein the second semiconductor layer comprises polysilicon (MOLESA, para. 39 describes that the silicon material of the diffusion regions may be of polycrystalline silicon, i.e., “polysilicon”).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721